           Case 1:19-cv-11438-PBS Document 262 Filed 02/18/21 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS



NUANCE COMMUNICATIONS, INC.,

                 Plaintiff and Counterclaim
                 Defendant,
                                                    Case No. 1:19-CV-11438-PBS
       v.

OMILIA NATURAL LANGUAGE
SOLUTIONS, LTD.,

                 Defendant and Counterclaim
                 Plaintiff




                  OMILIA NATURAL LANGUAGE SOLUTIONS, LTD.’S
                        UNOPPOSED MOTION TO IMPOUND

       Defendant and Counterclaim Plaintiff Omilia Natural Language Solutions, Ltd. (“Omilia”)

hereby moves pursuant to L.R., D. Mass. 7.2 for entry of an order authorizing Omilia to file under

seal the following document:

           Exhibit A to the Motion for Leave to File Reply in Support of Omilia’s Motion for

            Leave to Supplement the Record (unredacted).

As the grounds for this motion, Omilia states the following:

       1.      On February 7, 2020 this Court entered the Stipulated Protective order for

Litigation Involving Highly Sensitive Confidential Information and/or Trade Secrets (“Protective

Order”). Dkt. No. 59.

       2.      Section 15.4 of the Protective Order provides that any party seeking to file

“Protected Material” under seal “must comply with the Court’s Standing Order.” “Protected

Material” is defined in the Protective Order as any Disclosure or Discovery Material that is

designated as “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES



                                                1
         Case 1:19-cv-11438-PBS Document 262 Filed 02/18/21 Page 2 of 5




ONLY” or as “HIGHLY CONFIDENTIAL – SOURCE CODE.” Moreover, “Protected Material

may only be filed under seal pursuant to a court order authorizing the sealing of the specific

Protected Material at issue.”

       3.      Exhibit A to the Motion for Leave to File Reply in Support of Omilia’s Motion for

Leave to Supplement the Record describes, summarizes, and refers to material that is designated

HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY by Nuance or Omilia and is

“extremely sensitive ‘CONFIDENTIAL’ information or Items, disclosure of which to another

Party or Non-Party would create a substantial risk of serious harm that could not be avoided by

less restrictive means.” Protective Order § 2.9. “CONFIDENTIAL” Information or Items is

information that qualifies for protection under Federal Rule of Civil Procedure 26(c). Id. at § 2.3.

Moreover, some documents summarized or referred to in Exhibit A were previously ordered sealed

by this Court. Dkt. No. 252 (granting Omilia’s motion to seal exhibits in support of its motion

to supplement the record).

       4.      “A party seeking to file a document under seal must demonstrate that ‘good cause’

exists to do so.” Dunkin Donuts Franchised Restaurants, LLC v. Agawam Donuts, Inc., No.

CIV.A. 07-11444-RWZ, 2008 U.S. Dist. LEXIS 10542, at *1 (D. Mass. Feb. 13, 2008). There is

a long standing presumption in the public’s right to access court documents. See, e.g., Nixon v.

Warner Communications, Inc., 435 U.S. 589, 597 (1978). What is good cause depends on the

circumstances of the filing, for instance there is no public right of access to unfiled discovery

documents. Seattle Times Co. v. Rhinehart, 467 U.S. 20, 32-36 (1984). The existence of trade

secret or sensitive competitive business information can overcome a presumption of public access.

See Nixon, 435 U.S. at 598; see also Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544, 547 (7th Cir.

2002) (listing trade secrets, privilege, and information required by statute to be kept secret as




                                                 2
         Case 1:19-cv-11438-PBS Document 262 Filed 02/18/21 Page 3 of 5




permissible bases to seal documents).

       5.      Omilia requests that an impounding Order be issued and that it remain in effect

until such time that it be lifted by further order of the Court, and that following the post-

impoundment period, the document be returned to Omilia’s custody.

       6.      Omilia’s counsel conferred with counsel for Nuance regarding this motion, and

Nuance’s counsel stated that it does not oppose Omilia’s Motion to Impound.

       WHEREFORE, pursuant to L.R., D. Mass. 7.2 and the Stipulated Protective Order, Omilia

respectfully requests that this Court enter an order granting leave to file under seal and impounding

the documents and information described above until further order of the Court. In the event this

Court has not previously ordered otherwise, Omilia’s submission should be returned to its

undersigned counsel upon resolution of this matter.




                                                 3
         Case 1:19-cv-11438-PBS Document 262 Filed 02/18/21 Page 4 of 5



Dated:    February 18, 2021                Respectfully Submitted,



                                           By /s/ Daniel S. Sternberg

                                           Kevin C. Adam (SBN 684955)
                                           Daniel S. Sternberg (SBN 688842)
                                           WHITE & CASE LLP
                                           75 State Street, 24th Floor
                                           Boston, MA 02109
                                           (617) 979-9300
                                           kevin.adam@whitecase.com
                                           daniel.sternberg@whitecase.com

                                           Of Counsel:
                                           Dimitrios Drivas (admitted pro hac vice)
                                           Raj Gandesha (admitted pro hac vice)
                                           Stefan Mentzer (admitted pro hac vice)
                                           John Padro (admitted pro hac vice)
                                           WHITE & CASE LLP
                                           1221 Avenue of the Americas
                                           New York, NY 10020-1095
                                           (212) 819-8286
                                           ddrivas@whitecase.com
                                           rgandesha@whitecase.com
                                           smentzer@whitecase.com
                                           john.padro@whitecase.com

                                           Hallie Kiernan (admitted pro hac vice)
                                           WHITE & CASE LLP
                                           3000 El Camino Real
                                           Two Palo Alto Square, Suite 900
                                           Palo Alto, CA 94306
                                           (650) 213-0300
                                           hallie.kiernan@whitecase.com

                                           Counsel for Omilia Natural Language
                                           Solutions, Ltd.




                                       4
        Case 1:19-cv-11438-PBS Document 262 Filed 02/18/21 Page 5 of 5




                         LOCAL RULE 7.1(a)(2) CERTIFICATION

       I hereby certify that the parties conferred on February 16 and 17, 2021 on this motion

via email and Nuance indicated it did not oppose this motion.



                                            /s/ Daniel S. Sternberg
                                            Daniel S. Sternberg




                               CERTIFICATE OF SERVICE

       I hereby certify that counsel of record who are deemed to have consented to electronic

service are being served on February 18, 2021, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5.4 (c).

                                              /s/ Daniel S. Sternberg
                                              Daniel S. Sternberg




                                               5
